


PURCHASE OPTION AGREEMENT
THIS PURCHASE OPTION AGREEMENT (“Agreement”) is made and entered into as of this
6th day of September, 2012, by and between OXFORD CITY PARK APARTMENTS LLC, a
Georgia limited liability company (“Seller”), and CITY PARK MEZZANINE LENDING,
LLC, a Delaware limited liability company and its successors and assigns
(collectively “Purchaser”).
GRANT OF OPTION TO PURCHASER
In consideration of the sum of ONE THOUSAND AND NO/100 DOLLARS ($1,000.00) in
cash paid by Purchaser to Seller (the “Option Fee”), and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller grants to Purchaser, its successors and assigns, on the
terms and conditions set forth below, the exclusive irrevocable right and option
(the “Option”) to purchase all right, title and interest of Seller in those
certain tracts or parcels of land containing approximately 11 acres of land (the
“Land”) located in Charlotte, North Carolina, identified and described on
Exhibit “A” attached hereto and made a part hereof (the Land and the real and
personal property described below is referred to collectively the “Property”).
The Option Fee shall not be credited against the Purchase Price at Closing. The
Option Fee shall be non-refundable, except as otherwise expressly set forth in
this Agreement.
The Property to be sold hereunder includes, without limitation, all buildings,
fixtures, structures and other improvements now or hereafter on, to or attached
to the above-described land, and all other property owned by Seller and attached
to the above described Land; all tenements, hereditaments, easements,
privileges, reversions, remainders and other rights and appurtenances belonging
or in any manner appertaining to the Land, including all reversionary interests
in and to any adjoining or abutting rights-of-way, as well as, to the extent
assignable, any and all tangible and intangible property owned or controlled by
Seller pertaining to the Land, including, without limitation, all
engineering and architectural design plans and specifications, licenses,
franchises, permits, zoning rights, density rights, prepaid impact fees, credit
for impact fees and other prepaid items, entitlements and governmental
applications, submittals and approvals, development orders, concurrency
certificates and other vested rights or claims pertaining to the Land.
STATEMENT OF AGREEMENT
The Option is granted on the following terms and conditions:
1.Purchase Price. (1) The purchase price of the Property shall be equal to
THIRTY MILLION NINE HUNDRED FORTY-FIVE THOUSAND EIGHT HUNDRED FORTY-FIVE AND
NO/DOLLARS ($30,945,845.00) (the “Purchase Price”). Notwithstanding anything
contained herein to the contrary, there shall be credited against the Purchase
Price at Closing, any amounts outstanding under the documents and instruments
evidencing and securing that certain $10,000,000.00 mezzanine loan (the
“Mezzanine Loan”) made on or about the date hereof from Purchaser to Oxford City
Park Development LLC, a Georgia limited liability company (“Borrower”), the sole
member of Seller, and evidenced by a Note dated as of even date herewith made by
Borrower to the order of Purchaser in the principal face amount of
$10,000,000.00 (as modified, amended and/or restated from time to time, the
“Mezzanine Note”; the Mezzanine Note

1

--------------------------------------------------------------------------------




and the other documents, instruments and agreements evidencing, securing and
otherwise relating to the Mezzanine Loan are referred to herein as the
“Mezzanine Loan Documents”). The Purchase Price for the Property shall be
adjusted to account for any credits, prorations and adjustments provided in this
Agreement, and shall be paid to Seller at Closing by wire transfer of
immediately available funds.
2.    Term. Purchaser shall have the right to exercise the Option by giving
Seller written notice of exercise at any time commencing at 8:00 a.m. on
November 1, 2015 (the “Option Commencement Date”), through and including 5:00
p.m. on March 31, 2016 (the “Option Expiration Date”; the period on and after
the Option Commencement Date until the Option Expiration Date, is hereinafter
sometimes referred to as the “Option Term”).
3.    Warranty of Title and Authority. Seller represents and warrants that (a)
Seller has full right, power and authority to execute and deliver this Agreement
and to consummate the purchase and sale transactions provided for herein without
obtaining any further consents or approvals from, or the taking of any other
actions with respect to, any third parties; (b) at the Closing, Seller will
convey to the Purchaser good and marketable, fee simple title to the Property,
free and clear of all liens and encumbrances, subject only to taxes for the
current year not yet due and payable (which taxes shall be prorated at Closing)
and the Permitted Encumbrances, and (c) no other options to purchase, purchase
agreements, purchase and sale agreements, rights of refusal or other rights or
options to acquire or lease all or any portion of the Property (except leases
permitted under the Mezzanine Loan Documents (the “Permitted Leases”)), or any
gas, oil, coal or mineral rights with respect to the Property, exist.
4.    Title Examination. Within thirty (30) days after Purchaser’s exercise of
the Option, Purchaser shall have the right to obtain, at Purchaser’s expense, a
current survey of the Property (the “Updated Survey”) and an ALTA Title
Commitment for the Property from a title company acceptable to Purchaser (the
“Title Company”), setting forth the status of title to the Property, and showing
all liens, claims, encumbrances, reservations, restrictions and other matters,
if any, relating to the Property (the “Title Commitment”), including legible
copies of all encumbrances, restrictive covenants and other documents evidencing
exceptions to said Title Commitment (the “Exception Documents”). If the Title
Commitment and/or Updated Survey reveals any exception(s) to title to which
Purchaser objects (a “Title Objection”) and is(are) not either (i) listed as
title exceptions in the title insurance policy and/or survey obtained by Seller
in connection with the closing of the Mezzanine Loan and/or (ii) permitted by
this Agreement (collectively, the “Permitted Encumbrances”), Purchaser may
notify Seller in writing that it would like Seller to cure or remove such Title
Objections. Seller shall have the right, but not the obligation (except as set
forth below), to remedy or cure any such Title Objection(s) during the twenty
(20) day period following Seller’s receipt thereof (the “Cure Period”).
Purchaser shall have the continuing right to have such title examination and
Title Commitments updated from time to time, and to obtain updates to the
Survey, and to give Seller written notice of any Title Objections appearing of
record, or otherwise created, after the effective date of the initial Title
Commitment and being revealed by any title examination, Survey or investigation
of the Property, and Purchaser shall be entitled to object (in the same manner
as set forth hereinabove) to matters shown by the updated Title Commitments or
updated Survey or investigations. Seller shall have the right, but not the
obligation (except as set forth below), to

2

--------------------------------------------------------------------------------




remedy those Title Objections identified by Purchaser to the satisfaction of
Purchaser within twenty (20) days after Purchaser’s notice. If any of the Title
Objections are not so cured or remedied, or provision satisfactory to Purchaser
made therefor, prior to any closing date selected by Purchaser, then Purchaser,
at its election, shall have the right and option to either: (a) accept title to
the Property subject to said uncured Title Objections that Purchaser elects to
accept, and any Title Objection accepted by Purchaser in writing shall become
part of the Permitted Encumbrances; or (b) terminate this Agreement by written
notice to Seller, in which event, immediately upon receipt of said notice, this
Agreement shall terminate, be null and void and of no further force or effect.
Notwithstanding the foregoing, Seller, at Seller’s sole cost and expense, shall
be obligated to cure or remove at or before Closing all mortgages, deeds of
trust, deeds to secure debt, judgments liens, mechanics and materialman’s liens,
and other monetary liens against the Property, whether or not Purchaser objects
thereto, and Purchaser shall credit the cost to cure, satisfy, release and
remove such matters against the Purchase Price provided the same is actually
paid by Purchaser or Title Company on Seller’s behalf. In addition, Seller shall
not allow any easements, liens, leases, licenses, permits or other encumbrances
to be placed on or granted with respect to the Property, nor shall Seller convey
any rights in the Property, without the prior written consent of Purchaser,
except to the extent expressly permitted, or consented to in writing by
Purchaser under the Mezzanine Loan Documents. If any such prohibited easements,
liens, leases, licenses, permits or other encumbrances arise after the Effective
Date, notwithstanding any other term or provision of this Agreement to the
contrary, Seller shall, at its sole cost and expense, cure, satisfy, release and
remove such matters prior to Closing; provided, however, that any easements or
encumbrances that are taken by eminent domain shall be governed by the terms of
Section 5 immediately below.
5.    Eminent Domain. If, prior to the Closing, all or any material part of the
Property is taken by eminent domain or if condemnation proceedings are
commenced, Purchaser may terminate this Agreement by delivery of written notice
to Seller, in which event neither party shall have any further liability to the
other except as otherwise expressly set forth in this Agreement. If Purchaser
does not elect to terminate this Agreement and Purchaser exercises the Option,
then at Closing there shall be credited to the Purchase Price all condemnation
proceeds received by Seller prior to Closing and Seller shall assign, transfer
and set over to Purchaser at the Closing in form satisfactory to Purchaser all
of Seller’s right, title and interest in and to any condemnation awards that
remain to be paid for such taking.
6.    Inspections and Survey. From and after the Effective Date until the
Closing or any earlier termination of the Agreement pursuant to a right granted
herein (such period referred to herein as the “Term of this Agreement”),
Purchaser and its agents shall have, and Seller hereby grants to Purchaser, the
right to make and perform any inspections, studies, evaluations, explorations,
surveys (both boundary line and topographical) and tests on and to the Property
as Purchaser shall desire, including, without limitation, Phase I, Phase II and
other environmental inspections, soils tests, samplings, drilling and
maintenance of test wells, percolation tests and studies and other engineering
tests. Purchaser shall provide Seller with reasonable prior notice before
entering the Property to conduct any such investigations or inspections. Seller
shall extend all reasonable cooperation to Purchaser, its agents, employees and
contractors to facilitate such investigations and approvals. Purchaser, at
Purchaser’s expense, shall have the right to cause a licensed surveyor or
engineer to prepare an ALTA land title boundary and improvements survey of the
Property (or an

3

--------------------------------------------------------------------------------




Updated Survey) (the “Survey”), establishing the boundaries of the Property. The
Survey shall certify the acreage of the Property to the nearest hundredth of an
acre. Seller grants Purchaser the right of ingress and egress on, over, through,
across, to and from the Property and Seller’s other adjoining property, if any,
for the purpose of making the foregoing inspections. Purchaser reserves the
right to make written objections to title based upon the Survey or any update
thereto as provided in Section 4 above. In addition to the Limited Warranty Deed
(as hereinafter defined), Seller shall execute and deliver to Purchaser a
Quitclaim Deed at Closing conveying the Property based upon legal description of
the Property taken from the Survey (the “Quitclaim Deed”).
By entering the Property for this or any other purpose, Purchaser accepts the
risk of any physical damage Purchaser or its agents or contractors may cause to
the Property or Seller’s personal property on the Property, and agrees, in the
event Purchaser does not purchase the Property, to repair any damage caused by
Purchaser or its agents or contractors to the Property, including closing, in
accordance with Applicable Law (as hereinafter defined), any test wells.
Purchaser agrees to keep the Property free and clear of any mechanic’s or
materialmen’s liens resulting from Purchaser’s or its agents’ or contractors’
activities on the Property and to restore the Property, to the extent
practicable, to its original condition prior to such activity by Purchaser.
Additionally, Purchaser agrees to indemnify Seller against and hold Seller
harmless from all liability caused by Purchaser’s or its agents’ or contractors’
gross negligence or willful misconduct in connection with Purchaser’s or its
agents’ or contractors’ activities on the Property during the Term of this
Agreement, except to the extent caused by the negligence or willful misconduct
of Seller, its agents, employees, managers, tenants, subtenants, licensees,
permittees, invitees, contractors or subcontractors. Notwithstanding the
foregoing indemnity, the parties agree that in no event shall Purchaser be
liable with respect to any claims, damages, liabilities or expenses arising out
of the mere discovery by Purchaser or its agents or contractors, or the failure
to report, any pre-existing conditions, or any acts or omissions of Seller, its
agents, employers, contractors, officers or invitees. The provisions of this
paragraph shall survive the expiration or any earlier termination of this
Agreement.
7.    Exercise of Purchase Option. If Purchaser elects to exercise this Option,
it shall do so by sending a written notice of such exercise to Seller prior to
the expiration of the Option Term. Purchaser’s notice shall specify the date and
time that the closing of the purchase and sale of the Property (the “Closing”)
will take place, which shall be no earlier than the date that is thirty (30)
days after the date of the exercise of the Option and no later than the date
that is forty-five (45) days after the date of the exercise of the Option.
Purchaser and Seller shall conduct an escrow‑style closing through the Title
Company so that it will not be necessary for any party to physically attend the
Closing. Notwithstanding any provision to the contrary in this Agreement, if the
notice of exercise is mailed via the U.S. Postal Service, the notice shall be
deemed to have been delivered when mailed if sent with prepaid postage by
certified or registered mail, or if sent via overnight delivery service, the
notice shall be deemed to have been delivered when deposited with such overnight
delivery service.
Within three (3) business days following Purchaser’s exercise of the Option, ONE
THOUSAND AND NO/DOLLARS ($1,000.00) shall be paid by Purchaser to Title Company
as earnest money (the “Earnest Money”). The Earnest Money shall be held in a
segregated interest bearing account by Title Company. All interest and earnings
shall be paid to Purchaser. The Earnest

4

--------------------------------------------------------------------------------




Money shall be credited against the Purchase Price at Closing. Title Company
shall act as escrow agent until Closing and shall hold and disburse the Earnest
Money as provided in this Agreement. Seller shall have no right to receive any
payment of the Earnest Money unless Seller terminates this Agreement in
accordance with Section 16(a) below as a result of an uncured default of this
Agreement by Purchaser, or the Earnest Money is credited against the Purchaser
Price due at Closing. Seller and Purchaser agree to cause to be executed,
acknowledged and delivered to Title Company such further reasonable and
necessary escrow instruments and documents requested by the Title Company in
connection with Title Company holding and disbursing the Earnest Money and Title
Company conducting the Closing, in order to carry out the intent and purpose of
this Agreement.
8.    Intentionally Omitted.
9.    Closing Documents. The Title Company shall serve as the disbursing agent
for the Closing. At the Closing, Seller at its expense, shall deliver or cause
to be delivered to Purchaser the following:
(a)    release(s) of liens, from all lienholders holding liens affecting the
Property (other than liens in favor of Purchaser under the Mezzanine Loan
Documents).
(b)    a Limited Warranty Deed in recordable form conveying good and marketable
Indefeasible Fee Simple Title (as hereinafter defined) to the Property to
Purchaser, its successors or assigns, free and clear of all liens and
encumbrances other than Permitted Encumbrances, in form and substance reasonably
satisfactory to Purchaser (the “Limited Warranty Deed”).
(c)    the Quitclaim Deed.
(d)    An affidavit in the form required by Section 1445 of the Internal Revenue
Code of 1986 to establish that the Seller is not a foreign person.
(e)    Such affidavits, agreements or certifications required by the Title
Company to issue the Title Policy (as hereinafter defined).
(f)    an Owner’s Policy of Title Insurance (the “Title Policy”) in the amount
of the Purchase Price issued by Title Company, insuring that Purchaser is the
owner of indefeasible title to the Property, together with any easements, rights
of way and appurtenances benefiting or serving the Property, subject only to the
Permitted Encumbrances, provided further that, all exceptions, conditions or
requirements described in the Title Commitment obtained from Purchaser, as
updated from time to time, shall be released and/or satisfied prior to or at
Closing by Seller, at Seller’s sole expense, and no such items shall be
exceptions to the Title Policy (herein referred to as “Indefeasible Fee Simple
Title”). Notwithstanding the first line of this Section 9 above, the cost of all
title examination fees, costs and expenses, and the cost of any title insurance
premium and endorsement costs, shall be paid by Purchaser.
(g)    Seller and Purchaser shall execute and deliver an assignment agreement
whereby Seller shall assign and transfer to Purchaser all rights, title and
interest of Seller in and to any leases, intangibles and other personal
property, if any, with respect to the Property. Seller shall

5

--------------------------------------------------------------------------------




assign all leases to Purchaser at Closing, and Purchaser shall assume all
liability thereunder. Seller hereby agrees (which agreement shall survive the
closing) to indemnify, defend, and hold Purchaser free and harmless from any
loss, injury, liability, damage, claim, lien, cost or expense, including
attorneys’ fees and costs, arising out of any claims related to such leases
arising or accruing prior to Closing Date
(h)    Seller shall execute a certified rent roll for the Property.
(i)    Seller shall execute and deliver to Title Company an Owner’s Affidavit in
a form satisfactory to the Title Company so as to enable the Title Company to
issue the Title Policy without any of the standard title exceptions.
(j)    Seller shall deliver to Purchaser instruments reasonably satisfactory to
Purchaser and the Title Company reflecting the proper authority of Seller to
consummate the transactions contemplated by this Agreement.
(k)    Seller and Purchaser shall each execute such other instruments as are
customarily executed in the State where the Property is located to effectuate
the conveyance and acceptance of property similar to the Property, and to
transfer the Property, with the effect that, after the Closing, Purchaser will
have succeeded to all of the rights, title and interests of Seller related to
the Property and Seller will no longer have any right, title or interest in and
to the Property.
(l)    Purchaser shall at the conclusion of the Closing pay the Seller the
Purchase Price, subject to credits, prorations and adjustments to the Purchase
Price as set forth in this Agreement, including Section 1 hereof, in readily
available funds and said funds shall be wired to the Seller at such time on the
day of the Closing pursuant to the Seller’s wiring instructions.
10.    Possession. Seller shall deliver exclusive possession of the Property to
Purchaser at the Closing, in the same condition as on the date that Purchaser
exercises the Option, ordinary wear and tear excepted, free and clear of all
tenants, occupants, parties in possession, leases and licenses, except tenants
under Permitted Leases.
11.    Proration of Taxes, Income and Rents. Subject to Section 1 of this
Agreement, the following items pertaining to the Property shall be prorated as
of midnight of the day immediately preceding the day of Closing: rents; fees and
assessments; any prepaid expenses and obligations relating to the Property;
accrued expenses; ad valorem real estate taxes for the year of Closing; water
and other utility charges; and all other items of income and expense with
respect to the Property. There shall be a proration of personal property taxes,
if any, for the year of Closing. Real estate taxes shall be prorated based upon
the amount of said taxes for the year in which the Closing occurs if said amount
is known at the time of the Closing (after making a fair and reasonable
allocation of such assessment between the Property and any other property
covered by such assessment); if said amount is not known, then such taxes shall
be prorated on the basis of the taxes assessed for the preceding year after
making a fair and reasonable allocation of such assessment between the Property
and any other property covered by such assessment. Notwithstanding the
foregoing, Purchaser, at the sole discretion of Purchaser, shall have the right,
in the name of Purchaser or Seller but at the expense of Purchaser, to contest
and appeal any such tax or assessment, and any

6

--------------------------------------------------------------------------------




adjustment in proration shall be based upon the amount of such taxes finally
determined upon such contest or appeal and shall be paid promptly upon the
determination of such amount, if Purchaser shall elect to make such contest or
appeal. Subject to Section 1 of this Agreement, Seller shall be responsible for
all utility or other expenses of the Property incurred through the Closing Date.
Seller shall deliver to the Purchaser any rents paid to the Seller by Tenants,
subsequent to the Closing Date. No proration shall be made for rents delinquent
as of the Closing Date (hereinafter called the “Delinquent Rents”). All rent
collected on or after the Closing Date by Seller or Purchaser shall be allocated
to the most recent month for which rental is due for that Tenant, including
Delinquent Rents. Any Delinquent Rents collected by Purchaser after Closing
shall be paid by Purchaser to Seller.
Purchaser shall take all steps reasonably necessary to effectuate the transfer
of any utilities for the Property to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall ensure that
all utility meters, if any, for the Property are read as of the Closing Date.
Seller shall pay all utilities, if any, up to and including the Closing Date and
all utilities for the Property thereafter shall be paid by Purchaser. Seller
shall be entitled to recover any and all deposits held by any utility company
for the Property as of the date of Closing unless otherwise agreed by Purchaser
and Seller in which case the deposit(s) will be assigned to Purchaser who shall
have rights to have the deposit(s) released to it upon satisfaction of the
conditions imposed by the utility company.
12.    Brokers. Each of Seller and Purchaser represents and warrants to the
other that it has not hired, engaged, consulted or dealt with any broker or
agent to which the other party has or will have any obligation. Seller agrees to
pay any commissions due any broker or agent Seller dealt with in connection with
this Agreement. Seller agrees to indemnify and hold Purchaser and the Property
harmless from and against any claims, demands, liabilities, losses, liens, costs
and expenses (including reasonable attorneys’ fees and expenses) and damages, of
any kind or natures (collectively “claims”), arising from or in connection with
Seller’s breach of the representations or warranties contained in this Section
12, any failure of seller to pay the commission due any broker or agent that
Seller dealt with, or any other claims made by any broker or agent that Seller
dealt with. Purchaser agrees to indemnify and hold Seller harmless from and
against any claims arising from or in connection with Purchaser’s breach of the
representations or warranties contained in this Section 12, or any other claims
made by any broker or agent that Purchaser dealt with. If for any reason
whatsoever the purchase and sale hereunder is not closed, including but not
limited to failure to close due to default by Seller or default by Purchaser, no
commission shall be owing to any broker, agent finder or other person under this
Agreement by any party hereto. The provisions of this Section 12 shall survive
the Closing, and any earlier termination or expiration of this Agreement.
13.    Closing Expenses. The Seller shall pay any costs incurred to clear title
to the Property. The Seller shall pay the State and local transfer taxes (and
State and County Revenue Stamps) and any settlement fees charged by the Title
Company to conduct the Closing. The Purchaser shall pay for the cost of the
Purchaser’s investigation of the Property, the cost to record the Limited
Warranty Deed, and the Quitclaim Deed, the cost of the Updated Survey, the
costs, expenses and examination fees for obtaining the Title Commitment for the
Property (including legible copies of all title

7

--------------------------------------------------------------------------------




exceptions) and the title insurance premium and title endorsement fees for the
title policy in the amount of the purchase price issued to the Purchaser at the
Closing. The Seller and Purchaser shall each be responsible for its own
attorneys’ fees.
14.    Intentionally Omitted.
15.    Representations and Warranties. Seller represents and warrants that, as
of the Effective Date and through the date of Closing, and renewed as of the
date of Closing, (a) there are no pending, and, to Seller’s actual knowledge and
belief, no threatened, claims, lawsuits, administrative proceedings, enforcement
actions or investigations concerning the Property by any private party or
governmental entity, nor has Seller received written notice of any such
activities, and Seller agrees to give Purchaser prompt written notice of any
such actions or investigations instituted between the date hereof and the date
of Closing, (b) Seller has not received any written notice of any judicial or
administrative consent orders calling for compliance with any legal requirement
or for correction of any violation with respect to the Property, (c) Seller has
not received written notice that the Property has been the site of any activity
that would violate any environmental law or regulation of any governmental body
or agency having jurisdiction over the Property, (d) to Seller’s actual
knowledge and belief, there are not now and have never been any solid or
hazardous wastes, substances, chemicals, or constituents, petroleum, or other
dangerous or toxic substances, stored, placed, treated, released or disposed of
anywhere on the Property in a manner or at a location that has given or would
give rise to liability, including any liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to any applicable federal, state or local law, rule or
regulation, (e) Seller has not received written notice that the Property is not
in compliance in any material respect with any federal, state and local,
statutes, rules, regulations, codes, ordinances, orders, directives and other
applicable laws, including, without limitation environmental laws (collectively
“Applicable Law”), (f) Seller is not a party to any pending litigation,
arbitration, mediation or other proceeding with respect to the Property, nor
does Seller have any actual personal knowledge of, any threatened litigation
with respect to the Property or any portion thereof, (g) Seller has received no
written notice of, nor does Seller have any actual knowledge of, any pending or
threatened special assessment, taking or condemnation with respect to the
Property or any portion thereof, (h) Seller is not a party to any agreements
with any governmental or quasi-governmental entity, agency or department
regarding the Property or any part thereof, (i) to Seller’s actual knowledge no
agreements exist with any governmental or quasi-governmental entity, agency or
department that would restrict the use or development of the Property or any
part thereof or access thereto, except the Permitted Encumbrances, and (j)
Seller has not received written notice of any regulatory, governmental or other
changes that would adversely affect the use or development of the Property. For
purposes of this Agreement, the terms “to Seller’s actual knowledge and belief,”
“to Seller’s knowledge” and other terms of similar import shall mean and
include, without limitation, the knowledge of W. Daniel Faulk, Jr. and Richard
A. Denny, III, the individuals who, in the ordinary course of their
responsibilities, have the primary responsibility for the matters being
represented and warranted and are the primary representatives of Seller
regularly involved with the management and operation of the Property . Seller
agrees to give prompt oral and written notice to Purchaser of its receipt of any
notice of a violation of any law, rule, regulation, ordinance or code covered
herein, or of any notice of any other claim relating

8

--------------------------------------------------------------------------------




to the environmental condition of the Property, or the occurrence, or failure to
occur, of any matter that would render untrue any of the representations or
warranties set forth in this Agreement.
The warranties and representations set forth above in this Section 15 shall be
deemed remade as of Closing and shall be updated by Seller prior to Closing, if
necessary, to reflect any change in such warranties and representations as are
necessary to correct any knowledge of facts obtained by Seller following the
date of this Agreement. The representations and warranties under this Agreement
shall survive only for a period of one hundred eighty (180) days from the date
of the Closing (the “Closing Date”).
16.    Default. (a)    If Purchaser defaults under this Agreement and such
default continues for five (5) days after receipt of written notice of default
from Seller to Purchaser, the sole and exclusive remedy of Seller shall be to
terminate this Agreement by giving Purchaser a further written notice of
termination while such default is outstanding and uncured, whereupon, Seller
shall keep and retain the Option Fee paid prior to the date of such default, and
Title Company shall pay the Earnest Money to Seller, as full liquidated damages
for Purchaser’s default, it being agreed that Seller’s damages as a result of
any default by Purchaser might be impossible to ascertain and that the Option
Fee and Earnest Money are not and shall not be deemed to be a penalty, but are a
reasonable estimate of such damages; provided, however, that the foregoing shall
not be construed to limit any right Seller shall have to indemnification from
Purchaser as provided under the terms of Sections 6 and 12 hereof.
(b)    In the event the purchase and sale contemplated hereby is not closed by
reason of Seller’s inability, failure or refusal to perform Seller’s obligations
hereunder, or in the event of Seller’s breach of its covenants hereunder, or in
the event any warranty or representation made herein by Seller proves materially
untrue and is not waived by Purchaser, then, Escrow Agent shall immediately
return the Earnest Money to Purchaser, and Purchaser may thereupon avail itself
of any and all remedies at law or in equity, including, without limitation, a
suit for specific performance of this Agreement.
17.    Intentionally Deleted.
18.    Memorandum of Option to Purchase. Seller shall execute a Memorandum of
Option to Purchase, in recordable form, which Purchaser may record at
Purchaser’s expense at the applicable Recorder of Deeds or similar office in the
County wherein the Property is located. In the event the Term of the Option
expires or is terminated by Seller or Purchaser in accordance with the terms
hereof, the Purchaser shall, within fifteen (15) days after written notice and
request from Seller, execute and deliver to Seller a release of any Memorandum
of Option to Purchase in recordable form.
19.    Seller’s Covenants. (a) During the Term of this Agreement, Seller shall
not: (i) enter into any other agreement, or amend or modify any existing
agreement, for the use, sale or lease of the Property, except for Permitted
Leases, and Seller shall not enter into any agreement with respect to the
Property which would survive the Closing or otherwise affect the use, operation
or enjoyment of the Property after the Closing, except to the extent consented
to in writing by Purchaser or as permitted under the Mezzanine Loan Documents;
(ii) commit or permit to be committed any material

9

--------------------------------------------------------------------------------




waste or change in the condition or appearance of the Property (including,
without limitation, the construction of any improvements on the Property) except
as expressly permitted under the Mezzanine Loan Documents; (iii) commit or
permit the withdrawal or severing of any gas, oil coal or minerals from the
Property within the control of Seller; or (iv) perform or consent to any zoning,
re-zoning or land use change affecting the Property.
(b)    Seller, at its expense, shall deliver to Purchaser the following
documents and information within twenty (20) days after Purchaser’s exercise of
the Option (to the extent such documents are in Seller’s or its agent’s
possession or control as of such date (other than any such documents that were
delivered to Purchaser by Seller or Borrower in connection with the Mezzanine
Loan)): (i) any title policies, abstracts of title and surveys relating to the
Property, (ii) any engineering and technical reports that concern the Property,
including any soils testing reports, environmental audits, reports of
environmental or hazardous waste inspections or studies, and (iii) any documents
relating to any government programs associated with the use of the Property.
20.    Assignment. Purchaser shall have the right to assign its rights under
this Agreement to any Affiliate, without the consent of Seller, by delivering
written notice of the assignment to Seller at any time prior to the Closing;
provided that any assignee of Purchaser’s rights shall assume in writing all
duties, obligations and liabilities of Purchaser under this Agreement accruing
or arising from and after the date of such assignment. Should Purchaser assign
its rights under this Agreement to any party and such assignment is consented to
by Seller, in writing, such consent not to be unreasonably withheld, conditioned
or delayed, then the Purchaser assigning its rights under this Agreement shall
be released from any duties, liabilities or obligations hereunder accruing or
arising from and after the date of such assignment. Seller shall not have the
right to assign or otherwise transfer its rights under this Agreement to any
party, without the prior written consent of Purchaser, which consent shall not
be unreasonably withheld, conditioned or delayed. For purposes hereof,
“Affiliate” means an entity which controls, is in common control with or is
controlled by, another entity. An entity will be deemed to control another
entity if it possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other entity, whether through
the ownership of voting securities, by contract or otherwise.
21.    Time of the Essence. Time shall be of the essence in the performance of
all obligations under this Agreement. If Purchaser does not exercise the Option
on or before the Option Expiration Date, as extended in accordance herewith, the
Option shall automatically terminate. If the time period by which any right,
option or election provided under this Agreement must be exercised, or by which
any act required under this Agreement must be performed, or by which Closing
must be held, expires on a Saturday, Sunday or a holiday, then such time period
shall be automatically extended to the next business day.
22.    Controlling Law. This Agreement has been entered into under, and shall be
interpreted and construed according to, the laws of the State where the Property
is located.
23.    Entire Agreement, Modification. This Agreement and all exhibits attached
hereto constitute the entire and complete agreement between the parties hereto
and supersede any prior oral or written agreements between the parties with
respect to the Property. Seller and Purchaser

10

--------------------------------------------------------------------------------




expressly agree that there are no oral or written understandings or agreements
between them that in any way change the terms, covenants and conditions set
forth in this Agreement, and that no modification of this Agreement, and no
waiver of any of its terms or conditions, shall be effective unless made in
writing and duly executed by Seller and Purchaser.
24.    Notices. All notices provided or permitted to be given under this
agreement must be in writing and shall be served by depositing same in the
United States mail or guaranteed overnight delivery service, or by hand
delivering the same to such person. For purposes of notice, the addresses of the
parties shall be those addresses set forth below their signature blocks at the
end of this Agreement. Except as set forth in Section 7 above, any notice shall
be considered given on the date of hand delivery to all parties to be served,
one (1) business day after consignment to a guaranteed overnight delivery
courier to all parties to be served, or the date ) business days after deposit
in the United States mail to all parties to be served as provided above. By
giving at least ten (10) days’ prior written notice thereof, any party may from
time to time and at any time change its mailing address hereunder.
25.    Effective Date. The “Effective Date” of the Agreement shall be the date
of execution and delivery of this Agreement by the last to sign of the Purchaser
and the Seller.
26.    Survival. All covenants, agreements, representations and warranties
contained in this Agreement shall survive the Closing, transfer of the Property
to Purchaser and the payment of the Purchase Price, and shall not merge into any
deed delivered at Closing. Additionally, all indemnification obligations of
Seller shall survive the Closing.
27.    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors, successors-in-title, and
assigns.
28.    Exchange. Each party agrees to cooperate with the other party to allow
that party to participate in a like-kind exchange of other property under
Section 1031 of the Internal Revenue Code, and to execute any additional
documents reasonably necessary to effect the exchange, including, without
limitation, an exchange agreement, provided that the cooperating party bears no
additional expenses, duties, obligations, liabilities, warranties or delays, nor
shall it be required to accept a deed to any exchange property and its name
shall not appear in the chain of title with respect to such exchange property.
29.    Condition of Property. Purchaser agrees that they have had full
opportunity to inspect the Property, and at the Closing will accept the Property
in its condition “AS IS” as of the Effective Date and that SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO THE CONDITION OF THE PROPERTY OTHER THAN
THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE WRITTEN DEEDS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED AT CLOSING.
30.    Severability. In the event that any term of provision of this Option is
found by a court of competent jurisdiction to be invalid and unenforceable, the
remaining terms and provisions of this Option shall remain in full force and
effect

11

--------------------------------------------------------------------------------




31.    Covenants Running With The Land; Specific Performance. The covenants and
agreements of Seller under this Agreement shall be covenants running with the
land with respect to the Property and shall be binding upon Seller and Seller’s
successors, successors-in-title and assigns. This Agreement and the Option,
shall be specifically enforceable by Purchaser and Purchaser’s heirs, executors,
administrators, personal representatives, successors, successors-in-title and
assigns.
32.    Counterparts and Execution and Delivery by Electronic Mail Transmission.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument. Furthermore, this Agreement may be executed and delivered by
electronic mail transmission. The parties intend that electronic mail (e.g. pdf.
format) signatures constitute originals signatures and that an electronic copy
or counterparts of this Agreement containing signatures (original or electronic)
of a party is binding upon that party. Each signature page to any counterpart of
this Agreement may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
of this Agreement identical thereto except having attached to it additional
signature pages.
[SIGNATURES BEGIN ON NEXT PAGE]

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
Effective Date.
SELLER:
OXFORD CITY PARK APARTMENTS LLC, a Georgia limited liability company
By:
Oxford City Park Development LLC, its sole Member and Manager

By: /s/ W. Daniel Faulk, Jr.    [Seal]
Name: W. Daniel Faulk, Jr.
Its: Manager
Dated: September 6, 2012
Seller’s Notice Addresses:


If to Seller:    Oxford City Park Apartments LLC
    One Overton Park
    3625 Cumberland Blvd., Suite 500
    Atlanta, Georgia 30339
    Attention: W. Daniel Faulk, Jr.
Email Address: dfaulk@oxford-properties.com


Plus a copy to:    Seyfarth Shaw LLP
    1075 Peachtree Street, NE, Suite 2500
    Atlanta, Georgia 30309
    Attention: Steve Kennedy, Esq.
    Email Address: skennedy@seyfarth.com


[SIGNATURES CONTINUED ON NEXT PAGE]

13

--------------------------------------------------------------------------------




PURCHASER:
CITY PARK MEZZANINE LENDING, LLC, a Delaware limited liability company
By:
Preferred Apartment Advisors, LLC, it’s Agent


By: /s/ John A. Williams    
Name: John A. Williams
Its: CEO
Dated: September 6, 2012
Purchaser’s Notice Addresses:
If to Purchaser:
City Park Mezzanine Lending, LLC
c/o Preferred Apartment Communities, Inc.
3625 Cumberland Boulevard, Suite 400
Atlanta, GA 30339

Attention: Leonard A. Silverstein, Esq.
Email Address: lsilverstein@corporate-holdings.com
Plus a copies to:
Jess A. Pinkerton, Esq.

McKenna Long & Aldridge LLP
303 Peachtree Street
Suite 5300
Atlanta, Georgia 30308
Email Address: jpinkerton@mckennalong.com



14

--------------------------------------------------------------------------------


EXHIBIT “A”
TO
PURCHASE OPTION AGREEMENT
BEING A 10.981 ACRE TRACT IN THE CHARLOTTE, NORTH CAROLINA, A PORTION OF TAX
PARCEL 143-131-08 OWNED BY P&L COLISEUM, L.P. AS RECORDED IN DEED BOOK 20205,
PAGE 242 AND SHOWN ON A PLAT RECORDED IN MAP BOOK 21, PAGE 285 IN THE
MECKLENBURG COUNTY REGISTER OF DEEDS AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT AN IRON PIN SET ALONG THE SOUTHERN MARGIN OF THE PROPOSED
RIGHT-OF-WAY OF ARBOR LOOP, SAID PIN LYING N 65°16'13" W, A DISTANCE OF 224.82
FEET FROM AN EXISTING #5 REBAR FOUND ALONG THE NORTHWESTERN BOUNDARY OF TRACT
3-A, OWNED BY THE CITY OF CHARLOTTE AND SHOWN IN MAP BOOK 39, PAGE 149; THENCE
FROM SAID IRON PIN SET AND WITH A CIRCULAR CURVE TO THE RIGHT HAVING A RADIUS OF
20.00 FEET, AN ARC LENGTH OF 32.00 FEET, A CHORD BEARING OF S 18°48'33" W AND A
CHORD DISTANCE OF 28.69 FEET TO AN IRON PIN SET ALONG THE NORTHWESTERN MARGIN OF
THE PROPOSED RIGHT-OF-WAY OF SPEER BOULEVARD; THENCE ALONG AND WITH SAID
PROPOSED RIGHT-OF-WAY THE FOLLOWING SIX (6) COURSES (1) S 64°38'37" W, A
DISTANCE OF 74.38 FEET TO AN IRON PIN SET; THENCE (2) WITH A CIRCULAR CURVE TO
THE LEFT HAVING A RADIUS OF 1186.50 FEET, AN ARC LENGTH OF 284.04 FEET, A CHORD
BEARING OF S 57°47'09" W AND A CHORD DISTANCE OF 283.36 FEET TO AN IRON PIN SET;
THENCE (3) WITH A CIRCULAR CURVE TO THE RIGHT HAVING A RADIUS OF 224.00 FEET, AN
ARC LENGTH OF 39.79 FEET, A CHORD BEARING OF S 56°00'59" W AND A CHORD DISTANCE
OF 39.74 FEET TO AN IRON PIN SET; THENCE (4) S 61°06'18" W, A DISTANCE OF 53.69
FEET TO AN IRON PIN SET; THENCE (5) WITH A CIRCULAR CURVE TO THE LEFT HAVING A
RADIUS OF 276.00 FEET, AN ARC LENGTH OF 41.09 FEET, A CHORD BEARING OF S
56°50'25" W AND A CHORD DISTANCE OF 41.05 FEET TO AN IRON PIN SET; THENCE (6)
WITH A CIRCULAR CURVE TO THE RIGHT HAVING A RADIUS OF 20.00 FEET, AN ARC LENGTH
OF 27.46 FEET, A CHORD BEARING OF N 88°04'52" W AND A CHORD DISTANCE OF 25.36
FEET TO AN IRON PIN SET ALONG THE SOUTHWESTERN MARGIN OF THE PROPOSED
RIGHT-OF-WAY OF NATIONAL AVENUE; THENCE ALONG AND WITH SAID PROPOSED
RIGHT-OF-WAY WITH A CIRCULAR CURVE TO THE LEFT HAVING A RADIUS OF 1026.83 FEET,
AN ARC LENGTH OF 123.58 FEET, A CHORD BEARING OF N 52°11'08" W, AND A CHORD
DISTANCE OF 123.51 FEET TO AN IRON PIN SET; THENCE CONTINUING WITH SAID PROPOSED
RIGHT-OF-WAY N 55°38'00" W, A DISTANCE OF 681.14 FEET TO AN IRON PIN SET ALONG
THE SOUTHEASTERN MARGIN OF THE PROPOSED RIGHT-OF-WAY OF CITY PARK DRIVE; THENCE
ALONG AND WITH SAID PROPOSED RIGHT-OF-WAY N 34°22'00" E, A DISTANCE OF 514.00
FEET TO AN IRON PIN SET ALONG THE SOUTHWESTERN MARGIN OF THE PROPOSED
RIGHT-OF-WAY OF ARBOR LOOP; THENCE ALONG AND WITH SAID PROPOSED RIGHT-OF-WAY S
55°38'00" E, A DISTANCE OF 906.59 FEET TO AN IRON PIN SET; THENCE CONTINUING
WITH SAID PROPOSED RIGHT-OF-WAY WITH A CIRCULAR CURVE TO THE RIGHT HAVING A
RADIUS OF 217.50 FEET, AN ARC LENGTH OF 108.60




--------------------------------------------------------------------------------


FEET, A CHORD BEARING OF S 41°19'46" E AND A CHORD DISTANCE OF 107.47 FEET TO
THE POINT OF BEGINNING, CONTAINING 10.981 ACRES , MORE OR LESS.


TOGETHER WITH THOSE REAL PROPERTY RIGHTS SET FORTH IN THE FOLLOWING DOCUMENTS:


MASTER DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR CITY PARK MADE
BY P & L COLISEUM, L.P., A GEORGIA LIMITED PARTNERSHIP TO BE RECORDED ON OR
ABOUT THE DATE HEREOF IN THE REGISTER OF DEEDS OF MECKLENBURG COUNTY, NORTH
CAROLINA.
    
DEVELOPMENT EASEMENTS AND COVENANTS AGREEMENT MADE BY AND BETWEEN P & L
COLISEUM, L.P., A GEORGIA LIMITED PARTNERSHIP AND OXFORD CITY PARK APARTMENTS
LLC, A GEORGIA LIMITED LIABILITY COMPANY, TO BE RECORDED ON OR ABOUT THE DATE
HEREOF IN THE REGISTER OF DEEDS OF MECKLENBURG COUNTY, NORTH CAROLINA.






